 484DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnited Association of Journeymen and Apprentices ofthe Plumbing and Pipefitting Industry of the UnitedStates and Canada,AFL-CIO,Local 65andKiefferBros. Construction Company, Inc.` and Laborers In-ternational Union of North America,AFL-CIO, Lo-cal No.1262. Case 14-CD-353May 24, 1971DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN MILLERAND MEMBERS JENKINSAND KENNEDYThis is a proceeding under Section 10(k) of the Na-tional Labor Relations Act, as amended, following acharge filed by Kieffer Bros. Construction Company,Inc., hereinafter called Kieffer or the Employer, alleg-ing that United Association of Journeymen and Ap-prentices of the Plumbing and Pipefitting Industry ofthe United States and Canada, AFL-CIO, Local No.65, hereinafter called Plumbers, had violated Section8(b)(4)(D) of the Act. A hearing was held pursuant tonotice at Shelbyville, Illinois, on January 21, 1971,before Hearing Officer John H. Martin. The Employer,Plumbers, and Laborers International Union of NorthAmerica,AFL-CIO, Local No. 1262, hereinaftercalledLaborers, appeared at the hearing and wereafforded full opportunity to be heard, to examine andcross-examine witnesses, and to adduce evidence bear-ing on the issues. The Employer and Plumbers havefiled briefs with the National Labor Relations Board.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.The rulings of the Hearing Officer made at the hear-ing are free from prejudicial error and are herebyaffirmed.Upon the entire record in this case, the Board makesthe following findings:ITHE EMPLOYERAll parties stipulated that Kieffer is a Kentucky cor-poration engaged in the construction business as a pip-ing contractor installing sewer, gas, and water pipelinesin the State of Illinois, and that during the past yearKieffer, in the course and conduct of its business opera-tions, purchased pipe and pipeline products and othergoods valued in excess of $50,000, which goods andmaterials were transported and delivered directly to itsprincipal place of business in Mt. Carmel, Illinois, orIThe name of the Employerappears in the caption as amended at thehearing190 NLRB No. 89to construction sites located in the State of Illinois,directly from points located outside the State of Illinois.The parties agree, and we find, that Kieffer is engagedin commerce within the meaning of Section 2(6) and (7)of the Act and that it will effectuate the policies of theAct to assert jurisdiction herein.II.THELABOR ORGANIZATIONS INVOLVEDThe partiesstipulated,and we find,that Plumbersand Laborers are labor organizations within the mean-ing of Section2(5) of the Act.III.THE DISPUTEA. Background and Facts of the DisputeThe dispute herein involves the stringing, hooking,and signaling of pipe by Kieffer in connection with thelaying of water transmission lines for the city of Shelby-ville, Illinois.Kieffer performs work at two jobsites onthis project. The first is situated outside the Shelbyvillecity limits and will be referred to herein as the countrysite.The second is situated within the city limits ofShelbyville and will be referred to herein as the city site.The record reveals that the dispute herein was confinedto the country site.Members of Plumbers performed all the hooking andsignaling at the city site, with no competing claimsfrom Laborers; similarly, members of Laborers per-formed all the stringing work at the city site, with nocompeting claims on this work being made by Plum-bers.Consequently, the discussion and assignmentmade herein will be confined to the country site.The work involved in stringing pipe consists of plac-ing joints or lengths of pipe along a road next to a ditch.The work involved in hooking pipe consists of attach-ing these joints of pipe to a machine commonly knownas a Cherry Picker so that the pipe may be lowered intothe ditch. The signaling operation involved standing atthe edge of the ditch and giving directions to the CherryPicker operator as the pipe is lowered into the ditch.Kieffer is a party to collective-bargaining agreementswith both Plumbers and Laborers. The Plumbersagreement states in pertinent part:Article IIIJurisdiction of WorkThe Employer agrees that the following describedwork shall be performed by employees covered bythe terms of this agreement:42. All pipe transportation lines for gas, oil, gaso-line, fluids and liquids, water aqueducts, and waterlines, and booster stations of every description.The Laborers contract states in pertinent part:Article XVI PLUMBERS, LOCAL 65485Laborers Jurisdictiondid not resume on the Shelbyville project until Septem-It is further agreed that the following work shallber 28.be done by Laborers:... handling, distributing, laying and making ofall joints on watermains, ...signalmen by anymade [sic] or method, .. .On June 24, 1970,2 Kieffer held a prejob conferenceattended by,inter alios,representatives of Plumbersand Laborers, in which Kieffer's requirements for theShelbyville job were explained. In the course of thisconference Plumbers and Laborers agreed that theywould follow what is commonly known as the 1941Agreement between their respective international un-ions regarding the assignment of work to be performedon the Shelbyville project.Work on the country sitebegan on July 13 but members of Plumbers failed toappear on this date. Kieffer accordingly assigned mem-bers of Laborers to do all of the work on the project(excepting that work performed by members of otherunions not here involved).On July 16, Plumbers Business Agent Benton visitedthe country site and claimed the hooking and signalingwork being done by members of Laborers. Laborerscontinued to claim this work and, in order to avoiddelay, Kieffer agreed that a member of Laborers and amember of Plumbers could share this work althoughthe signaling and hooking operation was normally con-sidered a one-man job.On August 24, while members of Laborers were pre-paring to string pipe, Plumbers Job Stewart Bodine toldForeman Keepes that if Laborers continued to stringpipe, he (Bodine) would shut the job down. Bodine thenleft the jobsite, called Business Agent Benton, and wastold that this matter would be discussed in a Plumbersmeeting the following evening. Members of Laborerscontinued to string the pipe. Although Benton deniedever claiming the stringing of pipe, Eugene Kieffer,secretary and treasurer of the Employer, testified thatduring the latter part of August Benton told him thatPlumbers should be performing this work.On August 27, Job Steward Bodine told Kieffer thatPlumbers would go out on strike if members of Labor-ers continued to share with Plumbers the hooking andsignalingwork. From August 27 to September 3 onlymembers of Plumbers were assigned the hooking andsignaling.On September 3, Bodine and one other plumber weredischarged. A member of Laborers was then assignedto do the hooking and signaling work. On September4, Plumbers went on strike and began picketing boththe city and the country sites, in part to protest Kie-ffer's action in allowing Laborers to perform hookingand signalingwork afterBodinewas terminated. WorkB.The Work in DisputeThis proceeding pertains to the assignment of thework involved in stringing, hooking, and signaling pipeatKieffer's country site.C.The Contentions of the PartiesPlumbers maintains that the Notice of Hearing inthis matter was defective in that it related only to the10(k) aspects of the hearing and did not give notice asto any other matter.' Plumbers contends that this con-stitutes a denial of due process. In addition, Plumbersstates that it does not now, and never has in the past,claimed stringing work. Moreover, Plumbers arguesthat a method of voluntary settlement has been agreedupon in this case due to the fact that Kieffer requestedthe National Joint Board for the Settlement of Jurisdic-tional Disputes to take action in this matter. Finally,Plumbers contends that the hooking and signalingwork was assigned to Plumbers at Kieffer's prejob con-ference and that the area practice requires that Plum-bersbe assignedthis work.Kieffer argues that Laborers should be assigned thework because the collective-bargaining agreement withthis Union clearly spells out that the disputed work iswithin its jurisdiction, while Plumbers agreement isambiguous on this score. Kieffer contends that Plum-bers did claim the stringing work through both JobSteward Bodine and Business Agent Benton. Kiefferdenies that there has been any agreement by all partiesto the dispute to submit this issue to the National JointBoard, and further denies that the disputed work ofhooking and signaling was assigned to Plumbers at theprejob conference. Finally, Kieffer contends that com-pany, industry, and area practice, as well as the effi-ciency of operations and the degree of skill involved inthe disputed work, require that the work be assigned toLaborers.D. Applicability of the StatuteBefore the Board may proceed to a determination ofa dispute pursuant to Section 10(k) of the Act, it mustbe satisfied that thereis reasonable causeto believe thatSection8(b)(4)(D) has been violated.As indicated above, Job Steward Bodine, on August24, and again on August 27, threatened that Plumberswould go out on strike if Laborers continued to per-form the disputed work. Moreover, one of thereasonsfor Plumbersstrike againstKieffer on September 4 was'Apparentlywhat Plumbers means by this argument is that noAll dates are 1970 unless otherwise indicated8(b)(4)(D) violation was alleged in the notice 486DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe fact that members of Laborers were performinghooking andsignalingwork on September 3.We find, therefore, that there is reasonable cause tobelieve that violations of Section 8(b)(4)(D) have oc-curred and that the dispute is properly before us fordetermination under Section 10(k) of the Act.'E.Merits of the DisputeSection 10(k) of the Act requires that the Boardmake an affirmative award of the disputed work aftergiving due consideration to all relevant factors. InIn-ternational Association of Machinists, Lodge No. 1743,AFL-CIO (JA. Jones Construction Co.),135 NLRB1402, 1410-11, the Board set forth the following crit-eria to be considered in the making of an affirmativeaward in a 10(k) proceeding:The Board will consider all relevant factors indetermining who is entitled to the work in dispute,e.g., the skills and work involved, certifications bythe Board, company and industry practice, agree-ments between unions and between employers andunions, awards of arbitrators, joint boards, and theAFL-CIO in the same or related cases, the assign-ment made by the employer, and the efficient oper-ation of the employer's business.Among the factors referred to above are some whichare of little or no use in resolving the present dispute.There is no evidence indicating that there have beencertifications issued by the Board covering any em-ployees of Kieffer. In addition, although Plumbersclaims that hooking andsignalingwas orally assignedto it during Kieffer's prejob conference, this claim is notproved to our satisfaction by the evidence in the record.Indeed, it is clear that,as Bentonacknowledged in thehearing, both Plumbers and Laborers interpreted the1941Agreementas givingthiswork to themselves.Moreover, while Plumbers and Laborers parent Inter-nationalunionshave met at least once in an attempt tointerpret this 1941 Agreement, it is not at all clear thata definite accord has been reached. We therefore setforth below those other factors which we find relevantin determining this dispute.1.Company and industry practiceIn approximately 75 percent of Kieffer's Illinois jobs,laborers have performed the disputed work, while inthe remaining 25 percent the work has been performedby plumbers. Although the record is unclear as to theprevailing practice in Shelby County (in which Shelby-ville is located), it appears that in the State ofIllinoisas a whole the assignments of the disputed work havebeen in line with those made by Kieffer.2.BargainingagreementsThe portion of the Plumbers contract outlining itsjurisdiction covers the laying of water transmissionlines in generalterms, while the Laborers contract ismore specific and extends to handling, distributing, lay-ing, and making of all joints on water mains and tosignalwork of any description. The specificity of theLaborers agreement is a factor which favors it.3. Skill of the employeesThe record clearly shows that the work involved inthis dispute does not require any especially advancedskills, and those skills which are required can be ac-quired in a relatively short period of time. Moreover,there is no showing of the need for the utilization of theadvanced skills possessed by plumbers. Laborers ap-pear to be both capable of performing the work effi-ciently and experienced in doing so.4.Efficiency and economy of operationsAs indicated above, laborers are fully capable of per-forming the disputed work. Moreover, the record re-veals that when laborers were performing this workthey accomplishedat least asmuch, if not more, workthan when plumbers were performing the work. Notonly were Kieffer's costs of operations increased whenplumbers were performing the disputed work, but alsothese costs were compounded when both a laborer anda plumber were performing the one-man job of hookingand signaling.Thus,assignmentto plumbers will in-crease cost without increasing efficiency.ConclusionsAs noted above,-,Plumbers contends that there has been an agreementupon a voluntary method of adjustment of this dispute.This argument isbased upon the fact that Kieffer notified the National Joint Board of theexistence of the dispute hereinWe find this contention to be without meritWe do not consider Kieffer's mere notification to the National Joint Boardthat a dispute exists to be,ipso facto,a commitment to be bound by thatbody's decisionMoreover, the other party to the instant dispute,Laborers,have not evidenced a willingness to submit the dispute to the Joint BoardLaborers,in its collective-bargaining agreement with Kieffer, is required tomake such a submissiononlyifAssociated General Contractors of Illinoisand Central Illinois Laborers Distract Council expressly approve.The recordis clear that neither of these two bodies has granted such approvalUpon the record as a whole, and after full considera-tion of all relevant factors involved, we believe thatemployees represented by Laborers rather than thoserepresented by Plumbers are entitled to the work indispute.'We rely upon the facts that an assignment to'Plumbers contends that it does not now claim,and never has claimed,stringingwork The record is clear, however, that Job Steward Bodinethreatened a strike if laborers continued to perform this work In addition,although Benton denied ever claiming stringing,Eugene Kieffer testified PLUMBERS,LOCAL 65laborers is consistent with Kieffer's and the industry'sprevailing practice, that the Laborers collective-bar-gaining agreement specifically covers the disputedwork, that the employees represented by Laborers pos-sessthe requisite skills to perform the work, and thatsuch an assignment will result in efficiency andeconomy of operations. Accordingly, we shall deter-mine the dispute before us by awarding the work indispute, the stringing, hooking, and signaling of pipe atKieffer's country site in its Shelbyville water transmis-sion project, to those employees represented by Labor-ers. In consequence, we also find that Plumbers has notbeen, and is not now, entitled, by means proscribed bySection 8(b)(4)(D) of the Act, to force or requireKieffer to assign the disputed work to its members.'Scope of DeterminationKieffer,in itsbrief, requests that the Board's awardbe extended to all of its future projects in the centralIllinois area.Although the Board need not restrict itsaward to a single job if there is evidence thatsimilardisputes will occur in the future,' we conclude that theevidence here does not warrant a finding extending toKieffer's future projects in centralIllinois.Thereforethat Benton did claim stringing work at the same time he claimed hookingand signaling Because of these factors,and because there is no assurancethat officials of Plumbers will not claim this work in the future, we shallinclude stringing in the assignment'As mentioned above, Plumbers contends that the Notice of Hearing inthismatter was defective The argument is made that this Notice relatedonly to the 10(k) aspects of the hearing and did not give notice as to any"expanded scope of the hearing " We find this contention to be withoutmerit. The original Notice of Hearing clearly states that the 10(k) hearingarose out of the 8(b)(4)(D) charge filed by Kieffer on September 17 It isaxiomatic that in a 10(k) proceeding,findings are made not that Section8(b)(4)(D)has been violated,but merely that there is reasonable cause soto believe'Building and Construction Trades Council of Las Vegas (Charles Dorf-man), 173 NLRB No 208487we will limitour award to the project presently underconsideration.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National Labor Re-lationsAct, as amended, and upon the basis of theforegoing findings and the entire record in this proceed-ing, the National Labor Relations Board hereby makesthe following determination of the dispute:1.Employees employed by Kieffer Bros. Construc-tion Company, Inc., and represented by Laborers In-ternational Union of North America, AFL-CIO, LocalNo. 1262, are entitled to perform the disputed work ofstringing, hooking, and signaling pipe at the countrysite of Kieffer's project of laying water transmissionlines for the city of Shelbyville,Illinois.2.United Association of Journeymen and Appren-tices of the Plumbing and Pipefitting Industry of theUnited States and Canada, AFL-CIO, Local No. 65, isnot entitled, by means proscribed by Section 8(b)(4)(D)of the Act, to force or require Kieffer Bros. Construc-tion Company, Inc., to assign the disputed work toemployees who are represented by that labor organiza-tion.3.Within 10 days from the date of this Decision andDetermination of Dispute, United Association of Jour-neymen and Apprentices of the Plumbing and Pipefit-ting Industry of the United States and Canada, AFL-CIO, Local No. 65, shall notify the Regional Directorfor Region 14, in writing, whether it will refrain fromforcing or requiring Kieffer Bros. Construction Com-pany, Inc., by means proscribed in Section 8(b)(4)(D),to assign the work in dispute to employees representedby it rather than to employees represented by LaborersInternational Union of North America, AFL-CIO, Lo-calNo. 1262.